Citation Nr: 1451099	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-08 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for a left hip disorder.

5.  Entitlement to service connection for a persistent rash of the right toe.

6.  Entitlement to service connection for a persistent rash of the left toe.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for a right foot disorder.

9.  Entitlement to service connection for a left foot disorder.

10.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO denied the service connection claims listed on the title page.  In July 2008, the Veteran filed a notice of disagreement (NOD).  The AOJ issued a statement of the case (SOC) in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

This case was previously before the Board in May 2012 at which time all of the claims on appeal were remanded, as well as additional service connection claims for hearing loss, tinnitus, and a psychiatric disorder.  Service connection was established for a psychiatric disorder in an August 2012 rating decision.  In addition, a December 2012 rating decision granted service connection for hearing loss and tinnitus.  Accordingly, these three issues are no longer in appellate status.

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) files associated with the Veteran.  A November 2014 review of the electronic files does not reveal any documents in addition to those in the paper claims file that are pertinent to the present appeal.

The Board's decision addressing the knee, hip, sleep disorder and back claims is set forth below.  The remaining claims for  service connection for a right and left foot disorders, and for a persistent rash of the right and left toes are addressed in the remand following the order; these matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  There is no competent, probative evidence of a current diagnosis of right knee disability.

3.  There is no competent, probative evidence of a current diagnosis of left knee disability.

4.  The Veteran's right hip disorder was not incurred during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by any service-connected condition.

5.  The Veteran's left hip disorder was not incurred during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by any service-connected condition.

6.  There is no competent, probative evidence of a currently diagnosed sleep disorder.

7.  A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for right knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for establishing service connection for a left knee disorder are not  met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The criteria for establishing service connection for a right hip disorder, to include as secondary to service-connected disability, are not  met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

4.  The criteria for establishing service connection for a left hip disorder, to include as secondary to service-connected disability, are not met.  .  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

5.  The criteria for establishing service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

6.  The criteria for a grant of service connection for a low back disorder, to include arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a November 2007 pre-rating letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his service connection claims.  The letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the RO adjudicated the claims in a June 2008 rating action and a January 2009 Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims herein decided.  On file are the Veteran's service treatment records (STRs), pertinent private and VA medical records, and various written statements by the Veteran and his representative, on his behalf.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  The Board acknowledges that the Veteran did not undergo examinations in conjunction with his claimed knee and hip conditions, or his claimed sleep disorder.  However, as discussed in more detail below, given the pertinent facts with respect to each disability, no such examination or opinion is required. 

A VA examination of the low back was conducted in June 2012 pursuant to a May 2012 Board Remand.  There has been substantial compliance with the actions requested in the Board Remand and the case has returned to the Board for appellate consideration.   See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required). The appellant has not maintained that the 2012 VA examination was in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree within a prescribed period after discharge from service (one year for hypertension), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States. Court of Appeals for Veterans Claims (then, the U.S. Court of Veterans Appeals) (Court) held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

At the outset, the Board notes that, other than with respect to the back claim, no VA examination or medical opinion has been obtained with respect to any of the claims herein decided.  However, as discussed in more detail, below, VA's statutory duty to assist in obtaining a VA examination or medical opinion is not triggered with respect to any of these claims. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim).  See 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (2014); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Here, with respect to the claims denied, fundamentally on the basis of no current disability, there is no competent, probative evidence whatsoever of any currently diagnosed disability, or persistent or recurrent symptoms of disability.  Moreover, with respect  to the claims denied on the basis of no medical nexus to service, there is no competent, probative evidence of any event, injury or disease in service upon which to predicate an award of service connection-much less, any medical suggestion that there exists a medical nexus between current disability and any such in-service incident.   

In essence, arranging for the Veteran to undergo VA examination or otherwise obtaining a medical opinion under any of the circumstances here presented would be a useless act.   The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."   See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-(2002).  See also 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2013). 

A. Right and Left Knees

In July 2007, the Veteran filed service connection claims for a right and left knee conditions, claiming that he had knee pain which he believed was due to running which was required during service.   

STRs include a June 1962 enlistment examination which reflects that clinical evaluation of the lower extremities was normal.  The records are entirely negative for recordation of injury, complaints, treatment or a diagnosis relating to either knee.  The April 1966 separation examination report reflects clinical evaluation of the lower extremities was normal and that the Veteran denied having any knee related problems.  

Post-service private medical records on file reflect that the Veteran has a variety of medical issues including Parkinson's disease, mild osteoarthrosis of the hips, and a low back disability

The post-service records are negative for recordation of injury, complaints, treatment or a diagnosis relating to either knee.  SSA records are similarly negative for any such evidence.

Analysis

In this case, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the medical evidence on file does not contain a current diagnosis of any right or left knee disorder, or even document any lay or clinical symptoms relating to the knees other than vague assertions of pain related to running in service decades previously.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

STRs and post service records are entirely negative for recordation of injury, complaints, treatment or a diagnosis relating to either knee, nor has the Veteran presented any lay evidence to the effect that such evidence exists.  He has simply mentioned knee pain along with his belief that this is due to running in service.  The Board notes that he has not or attested to continuity and chronicity of symptoms since service.  

Even assuming that the Veteran has knee pain as claimed, the Board notes that pain alone, without a diagnosed or identifiable underlying malady, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Therefore, lay assertions of pain do not constitute a diagnosis for compensation purposes.  

Also  regarding the Veteran's own assertions, while he is competent to report the symptoms of knee pain, he is not competent to diagnose a knee disability underlying his complaints-a complex medical  matter, as he is not shown to have the medical knowledge or training to do so.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (providing opinion as to the diagnosis and etiology of the claimed heart condition falls outside the realm of common knowledge of a lay person); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  In this case, however, there is no medically competent and probative evidence of current right or left disability, as claimed.

Accordingly, the Board finds that, as no competent, probative evidence supports a required element of each claim-current disability-service connection cannot be established, and the claims for  service connection for a right and left knee disabilities must be denied.  The evidence on these claims is not so evenly balanced as to warrant application of the benefit-of- the-doubt rule, as required by law and VA regulation.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 53-56.

B. Right and Left Hip

In July 2007, the Veteran filed a service connection claim for right and left hip disorders, claiming that such disorders were evidenced by  knee pain experienced while running in service.  

STRs include the report of a June 1962 enlistment examination which reflects that clinical evaluation of the lower extremities was normal.  The records are entirely negative for recordation of injury, complaints, treatment or a diagnosis relating to the hips.  The April 1966 separation examination report reflects clinical evaluation of the lower extremities was normal and that the Veteran denied having any hip related problems.  

Post-service private medical records document  that the Veteran complained of left hip pain in May 2006.  X-ray films revealed mild osteoarthrosis, left greater than right.  When seen in November 2009, the Veteran continued to have hip pain.  It was noted that he had been seen in May 2009 and X-ray films were obtained which showed arthritis, along with questionable tendonitis.  

Subsequent post-service records are negative for recordation of injury, complaints, treatment or a diagnosis relating to either hip.  SSA records are similarly negative for any such evidence


Analysis

The Veteran maintains that left hip pain is secondary to pain in the knees, which he believes was causing by running in service in the 1960's.  

The record contains medical evidence of currently manifested hip disorders.  In this regard, mild osteoarthrosis, left greater than right, was diagnosed in 2006.  X-ray evidence of arthritis was documented in 2009.  

The remaining question is whether or not currently manifested disorders of the hips were incurred during or as a result of the Veteran's active military service, or is secondarily related to knee disorders. 

Initially, the Board notes that any claim based on a secondary theory of entitlement must fail because the Veteran does not have any service-connected disorder of the knees.  As explained above, service connection is not warranted for a knee disorder and the Veteran has not claimed that his hip manifestations are attributable to any other service-connected condition.  As explained above, a service-connected condition is a required predicate for the establishment of service connection on a secondary basis.  As service connection is not in effect for any knee disorder, the claim on appeal brought under the theory service connected on a secondary basis must be denied as a matter of law.  38 C.F.R. §3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

As for the matter of direct service connection, STRs and post service records are entirely negative for recordation of injury, complaints, treatment or a diagnosis relating to either hip, nor has the Veteran presented any lay evidence to the effect that such evidence exists.  As such, there is no indication of in-service incurrence of any condition or injury affecting the hips during service.  The Board notes that he has not or attested to continuity and chronicity of symptoms since service.  

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis. 

Significantly, it was not until decades after service that post-service complaints, treatment and diagnosis of hip disorders were initially documented in 2006.  This intervening lapse of so many years between separation from service and the first post-service documented manifestation of the claimed hip disorders is probative evidence against his claims, to include on a presumptive basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).

Further, the Board cannot find any competent evidence or medical opinion even suggesting that there exists an etiological link between any current hip disorder  and service.  

Private records dated of 2006 and 2009 represent the only evidence on file even reflecting that the Veteran has any hip disorder, and none of those records reference symptomatology dating to service or a service-related etiology of such disorder, .  

To the extent that the Veteran himself asserts he suffers from hip disorders which are service-related, such assertions provide no persuasive support for the claim.  Although lay persons are competent to provide opinions on some medical issues, providing an opinion as to the etiology of a blood disorder, particularly whereas here the nature and diagnosis of which was unspecified by the Veteran, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 Fed. Cir. 2007 ) (lay persons not competent to diagnose cancer); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Accordingly, the Veteran's opinions in this regard are not competent, are therefore are of no probative value in this case. 

Under these circumstances, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims for right and left hip disorders, and that, therefore, the claims must be denied.  As the preponderance of the evidence is against these claims, the benefit-of-the doubt doctrine is not applicable.  .  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Ortiz, supra; Gilbert, supra.

C. Sleep Apnea

The STRs are entirely negative for any indications of sleep impairment or a diagnosed sleep disorder.  

Private records reflect that in August 2004, the Veteran was seen for complaints of body aches, tingling, restlessness, inadequate sleeping and distorted vision, which he believed to be secondary to a medication change.  Sleep disturbance secondary to the multiple complaints was assessed.  In September 2004, he continued to report having trouble sleeping for which Pamelor was prescribed.  In late September 2004, the Veteran reported that things had improved with regard to his insomnia and it was noted that he was taking Ambien.  When seen in May 2006, he complained of sleepiness

On mental status examination of June 2012, depressive disorder was diagnosed.  Symptoms associated with that condition included chronic sleep impairment.  

Analysis

With respect to the Veteran's service connection claim for a sleep disorder, the element of current disability is lacking.  Regardless of the theory of entitlement raised, the record does not contain a diagnosis of a sleep disorder made at any time during service or post-service. 

A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, supra.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

No independently diagnosed sleep disorder has been diagnosed.  While sleep impairment is a symptom which has manifested many years post-service, this symptom has been attributed to a clinical diagnosis of depression.  This symptom is consistent with rating criteria used for the evaluation of psychiatric disorders which include chronic sleep impairment and disturbances in motivation and mood as manifestations of various mental disorders.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013). 

The Board has also reviewed the lay statements and testimony in support of the Veteran's claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that both lay and medical evidence must be considered in a claim for service connection).  Simply having symptoms of sleep impairment and nightmares, as credibly reported by the Veteran, does not comport to a diagnosis of sleep disorder.  Moreover, the Board does not find that the Veteran is competent to diagnose a clinical sleep disorder, as he does not have the qualifications to do so.  See 38 C.F.R. § 3.159(a)(1)-(2); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  Essentially, as the currently claimed condition is not shown, the claim may be denied on this basis alone. 

The Board emphasizes that Congress specifically limits entitlement to service connection for disease or injury to cases where result in  disability.  In the absence of proof of current disability due to disease or injury, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a Veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  

Since the Veteran has not met the essential, fundamental  requirement of showing evidence of current disability claimed as a sleep disorder, service connection cannot be granted, and the  claim must be denied.    As no competent, probative evidence supports a required element of the claim-current disability-the Board  must, again, find that the evidence on this claim is not so evenly balanced as to warrant application of the benefit-of- the-doubt rul.   See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Ortiz, supra; Gilbert, supra.

D.  Low Back

The Veteran's STRs are negative for recordation of complaints or treatment for a back condition, and do not reveal any back injury or diagnosis of a back disability  The April 1966 separation examination report shows that clinical evaluation of the back was normal and that the Veteran denied having recurrent back pain.  

The file contains a private medical statement of Dr. D.R.P. dated in March 2003, which notes a significant history of back injury and lumbar laminectomy many years ago (1978).  The Veteran reported that during the past year, multiple exacerbations of pain in the low back had occurred which had resulted in immobilization and bed rest for several days.  An MRI study of July 2001 (on file) was referenced which showed grade I spondylolisthesis at L5-S1.  It was noted that if spondylolisthesis continued to progress, a surgical fusion would be necessary. 

A private medical record of June 2004 reveals that the Veteran complained of having severe back pain on and off for some time.  A history of a laminectomy performed in 1978 was noted.  X-ray films revealed straightening of the lumbar lordosis, mild to moderate degenerative disc disease, and facet osteoarthrosis throughout the lumbar spine, most advanced at L4-5.

A VA examination of the back was conducted in June 2012.  Diagnoses of lumbar spine arthritis, lumbar spine degenerative disc disease, and right mild lumbar radiculopathy were made.  The Veteran indicated that the first time he had back pain was during service in Vietnam; he denied having any specific trauma or injury and reported that the pain resolved, but returned later when he had shingles.  A history of back surgery in 1978 was also recorded.  

The VA examiner opined that it was not at least as likely as not that the low back disorder was related to or had its onset in service.  The examiner emphasized that the STRs were negative for a low back condition and that according to the veteran's own self-report, symptoms of back pain during service resolved with no further residuals and a normal separation examination.  The examiner explained that the current back condition was a separate and distinct process with no relationship to service.  

Analysis

In this case, evidence of the currently claimed disability has been established.  Diagnoses of lumbar spine arthritis and lumbar spine degenerative disc disease were made in June 2012. 

With respect to service incurrence, the STRs are entirely negative for any complaints, treatment, or diagnoses relating to the back.  Significantly, the April 1966 separation examination was negative for any spinal abnormalities.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

Post service, the Veteran's initial complaints involving the spine were first recorded in 2001; at which time grade I spondylolisthesis at L5-S1 was shown by a MRI study.  Records note a history of injury and of back surgery in 1978, but there is no detailed information in this regard, in any event there is similarly no indication of service incurrence or etiology with respect to the injury or surgery.  

There is no indication that arthritis was diagnosed during service or during the Veteran's first post-service year; in fact, indications of arthritis are not initially documented in clinical records until decades after the Veteran's discharge from service.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Accordingly, service connection for arthritis on a presumptive basis is not warranted.

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

The file contains one competent medical opinion addressing the relationship between service and the currently manifested low back conditions.  In June 2012, a VA examiner opined that it was not at least as likely as not that the low back disorder was related to or had its onset in service.  The examiner emphasized that the STRs were negative for a low back condition and that according to the Veteran's own self-report, symptoms of back pain during service resolved with no further residuals and a normal separation examination.  The examiner explained that the current back condition was a separate and distinct process with no relationship to service.

The Board finds the June 2012 VA examiner's opinion  to be highly probative evidence as to whether the Veteran's claimed low back condition was incurred in or is otherwise related to service.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The opinion provided therein was based on a review of the claims folder, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.  It was also supported by accurate and logical rationale. Therefore, Board finds no adequate basis to reject the competent medical opinion provided by VA for the record in 2012 based on a lack of credibility or probative value, and finds the opinion to be of significant probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided or even identified any competent evidence to rebut this opinion or to otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

To the extent that the Veteran himself asserts he suffers from a back disorder as a result of service, the Board does not question the Veteran's sincerity in his belief that such an etiological relationship exists.  The Veteran does not possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing opinion as to the etiology of the claimed back disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, the Veteran's opinions in this regard are not competent, are therefore are of no probative value in this case.  

Essentially, as the weight of the evidence is against a finding that the Veteran's claimed low back disorder is related to service, the claim must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Ortiz, supra.; Gilbert,supra.56.

ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for sleep apnea is denied.

Service connection for a low back disorder is denied.




REMAND

The Board's review of the claims file reveals that additional AOJ action on the claims remaining on appeal-for  service connection for a right and left foot disorders, and for persistent rash of the right and left toes-is warranted.

A brief summary of the evidence on file reflects that the STRs are negative for evidence of foot trauma or injury.  However, the Veteran was treated for a left foot rash in October 1965.  The April 1966 separation examination report shows that clinical evaluation of the skin and feet were normal and that the Veteran denied having skin diseases or foot trouble.

Post service treatment records reflect that in May 2006, the Veteran was seen because his great toes were extending backward for which a referral to podiatry was made.  The Veteran was diagnosed with hallux abductovalgus deformity of both feet, hallux abductus interphalangeus of both feet, and pes cavus deformity of both feet in June 2006.  In August 2006 the Veteran was noted to have foot concerns and the provider indicated that the Veteran may want to consider calling the podiatrist.  In December 2006, the Veteran was treated for a rash that had persisted for several months.  When seen in June 2012, he complained of bilateral numbness of the feet, diagnosed as lower extremity neuropathy, possibly due to spondylosis.  Also noted in June 2012 are symptoms involving the toe and a tinea-like rash (area unspecified).

In a May 2012 Board remand, it was noted that the Veteran reported in July 2007 that he had persistent toe issues on both feet that he felt were secondary to his Parkinson's Syndrome.  It was observed that since bilateral foot disorders were diagnosed and since service-connected was in effect Parkinson's disease, it was necessary to afford the Veteran an examination regarding the etiology of his bilateral foot disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A VA examination of the feet was conducted in 2012.  The Veteran's wife indicated that he had experienced foot problems since 1969.  Hammer toes, hallux valgus, and a foot injury described as bilateral big toe arthritis were diagnosed.  The examiner opined that the currently diagnosed foot conditions were not related to the foot treatment documented in service, noting that the condition in service was of dermatologic pathology, and the currently manifested foot conditions were structural.  

As an initial matter, the Board observes that an opinion regarding any etiological relationship between service-connected Parkinson's disease and currently manifested foot conditions was requested in the May 2012 Board remand.  That opinion was not provided.  A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a remand is necessary to obtain the opinion originally requested in the May 2012 Board remand.  

The Board also observes that the Veteran has claimed that he has a skin condition of the toes.  It does not appear that this matter was addressed during the June 2012 VA foot examination.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, a remand is warranted to address this matter.  

Prior to arranging for the requested development to ensure that all due process requirements are met and that the record before the VA examiner is complete, the RO should undertake efforts to obtain all outstanding, pertinent records of treatment for his feet and toes. In its letter, the AOJ should specifically request that the appellant provide, or provide appropriate authorization for the AOJ to obtain, any outstanding private medical records.  Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

As for VA records, the Board observes that it appears that the Veteran receives some treatment through VA.  A review of the December 2012 SSOC reflects review of VA records current to mid-August 2012.  Hence, it appears that more recent VA records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462,466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611,613 (1992).  Accordingly, the RO should obtain all outstanding, pertinent VA records of evaluation hospitalization, and/or treatment of the Veteran from August 2012, forward, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA records of evaluation, hospitalization, and/or treatment of the Veteran from August 2012, forward.  Follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the service connection claims for disorders of the feet and toes that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private(non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all available records and/or responses from each contacted entity are associated with the claims file, undertake appropriate action to obtain an addendum medical opinion, by the prior examiner or another appropriate physician with respect to the  connection claims for disorders of the feet and toes.  

Whether another examination is required to address the matters below is left to the discretion of a qualified medical professional.. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician, and the report should include discussion of the Veteran's documented medical history and assertions, as appropriate. 

The physician should clearly indicate all diagnoses pertinent to the feet and toes, to include specifically identifying any skin or other disorder that is dermatological in nature.  

 For each such diagnosed disorder of each foot  the physician should opine as to whether it is at least as likely as not (i.e.,  a 50 percent probability or greater probability) that the foot disability  was incurred during service or is otherwise etiologically related thereto; or, if not, (b)was caused or is aggravated (worsened beyond natural progression) by service-connected Parkinson's disease, or any of its associated service-connected manifestations.  

If the examiner determines that any foot/toe disorder is or has been aggravated by a service-connected condition, the physician should attempt to quantify the degree of additional disability resulting from aggravation. 

In rendering the requested opinions, the physician must consider and discuss all pertinent medical and lay evidence or record, to include the Veteran's private treatment records, the findings made on VA examination of June 2012, and the assertions reflected in the statements of the Veteran. 

All  examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims), and legal authority. 

7.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


